t c memo united_states tax_court deborah k skyrms petitioner v commissioner of internal revenue respondent docket no filed date leslie j barnett for petitioner avarian r mckendrick for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7443a of the code and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined additions to petitioner's federal_income_tax for the years through as follows additions to tax_year sec_6653 sec_6653 sec_6659 dollar_figure applies dollar_figure applies big_number applie sec_131 applie sec_742 fifty percent of the interest due on the portion of the underpayment attributable to negligence for the years and in a stipulation of settled issues the parties agree that all issues that relate to the additions to tax have been conceded except liability for the negligence additions to tax for the taxable years through and the applicability of sec_6659 for the taxable_year the stipulation limiting the contest of the application of sec_6659 to the year is by way of a handwritten addendum to paragraph of the stipulation agreement at trial respondent's counsel read into the record the stipulated paragraph with the added language although petitioner's counsel made a correction to the reading of the paragraph it was not with respect to the language addressing the year of the addition in view of the record we interpret paragraph of the stipulation of settled issues as a concession by petitioner of 2on brief petitioner addressed the sec_6659 addition only as it relates to the year the sec_6659 additions to tax for all years at issue except thus the issues remaining for decision are whether the period for assessment of the additions to tax expired prior to the issuance of the respective notices of deficiency in this case whether petitioner is liable for the additions to tax under sec_6653 and for each of the years and and whether petitioner is liable for the addition_to_tax under sec_6659 for the year some of the facts have been stipulated and are so found the stipulation of settled issues the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in tampa florida when the petition was filed in this case background the parties agree that this case is part of a tax_shelter project involving plastics recycling machines and that petitioner through a partnership took deductions and credits relating to recycling machines petitioner is a graduate of florida state university from her graduation in through the year petitioner was employed in increasingly more responsible positions by maas brothers department store maas bros petitioner described maa sec_3at trial petitioner in an amendment to petition raised as a defense the period of the statute_of_limitations concurrently petitioner filed a motion to dismiss that we recharacterized as a motion for summary_judgment and denied bros as a publicly traded company by the time she left employment at maas bros petitioner had become a women's clothing buyer for the store in her position as a buyer before submitting orders to manufacturers for clothing petitioner examined and evaluated the fabric and style of the clothing the selling history and history of profitability of the manufacturers based upon maas bros' internal records through management level associates at maas bros petitioner met edward p russell russell in the year petitioner was impressed with russell and hired him as her tax_return_preparer petitioner did not investigate russell's professional background or credentials but he had a good reputation among the managers russell prepared petitioner's federal_income_tax returns for the years through assisted by an attorney petitioner in started her own clothing business under the name deborah kent's inc petitioner prepared a business plan to submit to a bank in order to obtain financing for deborah kent's inc in petitioner had money in a money market account and making minimal interest russell advised petitioner to reinvest the money she had in the money market fund russell told petitioner about the republic investment_partnership republic which held a partnership_interest in davenport recycling associates davenport a limited_partnership russell explained to petitioner that the investment involved the only machine in the world that could recycle styrofoam russell also explained that there were tax benefits to be derived from the investment petitioner decided to invest in republic and on date she drew a check payable to republic in the amount of dollar_figure on a checking account in the name of deborah kent's inc as a result of the dollar_figure investment in republic petitioner on her federal_income_tax return deducted a partnership loss of dollar_figure and claimed an investment_tax_credit of dollar_figure that was limited to her income_tax_liability as reduced by the partnership loss of dollar_figure the dollar_figure balance of the investment_credit along with a business_energy_credit in the amount of dollar_figure was carried back to tax years and to generate tax_refund claims in the amounts of dollar_figure dollar_figure and dollar_figure 4petitioner reported on her federal_income_tax return dividend income of only dollar_figure for the year we therefore assume that the check drawn to republic on the corporate checking account represents either a loan to petitioner or part of the wages that petitioner reported on the tax_return the record reveals no connection between the corporate check and petitioner's money market fund 5petitioner claimed as her portion of the basis in the recycling deal dollar_figure the claimed investment_credit and energy_credit each representing percent of her claimed basis the parties have now stipulated that the recycling machine that generated the partnership deductions and credits in this case was worth no more than dollar_figure the record does not reveal what percentage petitioner's indirect ownership was in davenport the entity that apparently owned or leased the machine petitioner's investment in republic represents almost percent of her reported taxable_income for she did not have an attorney or accountant examine the investment petitioner relied on russell's verbal explanation of the partnership and did not read the offering memorandum russell told her that he had investigated the partnership and petitioner felt that he had thoroughly investigated the investment although she was told in that they were having success in placing these machines petitioner apparently took no action to monitor her investment it was in that petitioner last spoke to russell who filed for bankruptcy under chapter in that year in january of petitioner for the first time received notice that the investment tax_credits from republic were not proper on date she paid the assessed taxes and interest due as a result of respondent's disallowance of the republic deductions and credits in notices of deficiency for affected items issued on date respondent determined that the underpayments of taxes for the years through are subject_to the negligence additions of sec_6653 and and that the tax underpayments are attributable to a valuation_overstatement as described in sec_6659 discussion statute_of_limitations as a result of the declaration of bankruptcy in by russell the general and tax_matters_partner for republic petitioner argues that the additions to tax determined by respondent became nonpartnership_items the period of assessment for which wa sec_3 years from the filing of her through returns petitioner contends that the period for assessment of the additions to tax in this case expired prior to the issuance of the notice_of_deficiency petitioner bears the ultimate burden_of_proof on this issue rule a 85_tc_535 petitioner cites no legal authority for her position nor does she provide a legal theory upon which we might decide the bankrupt partner issue in her favor as a further basis for her position that the period for assessment has expired petitioner alleges that she was entitled to notice of the administrative proceedings against davenport 6as respondent points out sec_301_6231_c_-7t temporary proced admin regs fed reg date provides for treating as nonpartnership_items the partnership items of a partner who is the debtor in bankruptcy petitioner is not a partner who was a debtor in bankruptcy for the years at issue although not specifically cited by petitioner to the extent she relies on third dividend dardanos associates v commissioner tcmemo_1994_412 revd 88_f3d_821 9th cir we find the facts of that case distinguishable and she received none petitioner an indirect_partner under sec_6231 has not alleged that she was identified as a partner entitled to notice under sec_6223 further the record is bereft of any facts that would allow us to conclude that petitioner was entitled to notice from respondent under sec_6223 finally petitioner prays should the court find the statutory_notice_of_deficiency was not issued timely that the court direct respondent to make available to her any settlement offer that was made available to other partners of davenport since we find the notice_of_deficiency to have been issued timely we shall not address this issue negligence petitioner argues that her investment in davenport through republic was without tax motivation made by an unsophisticated investor based upon the advice of a competent independent professional therefore not negligent and in any event not subject_to the sec_6653 addition_to_tax for her returns due prior to date tax years and respondent's determinations contained in the notice_of_deficiency are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_6653 imposes an addition_to_tax if any portion of an underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 thus to avoid imposition of the addition_to_tax petitioner must prove that her actions in connection with the deductions and credits from the plastics recycling venture were reasonable in light of her experience and the nature of the investment see 60_tc_728 lucas v commissioner tcmemo_1995_341 the exact nature of the investment here is not clear from the record no prospectus or offering memorandum was introduced few facts on the nature of the investment were stipulated and no witnesses save for petitioner testified at trial we are able to determine from the stipulations pleadings motions and responses of the parties that petitioner was an indirect investor in a limited_partnership that generated deductions and credits based at least in part upon the value of one or more plastics recycling machines respondent argues7 that the underlying investment in this case is similar to that in provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir petitioner in her brief represents that this case is substantially_similar to zidanich v commissioner tcmemo_1995_382 underlying transactions and recyclers were the same as those considered in provizer v commissioner supra petitioner distinguishes provizer on bases other than the substance of the underlying transaction we therefore assume that the underlying transaction in this case is similar to that of provizer where we held that the transaction was a sham and lacked economic_substance petitioner contends that she was an unsophisticated investor with no formal training or work experience in investments and that she relied on russell in making the investment she complains that she should not have to independently investigate every detail of her investment 7although we have characterized respondent's position as one of argument she considers it stipulated that the underlying transactions here are analogous to those in provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir paragraph of the stipulation of settled issues is ambiguous but may be so interpreted 8even absent this assumption it would be petitioner's burden to prove the context in which the deductions and credits were taken rule a 290_us_111 58_tc_757 petitioner argues that she was not motivated by tax savings in making the investment and did not claim tax benefits grossly exceeding her investment whether a taxpayer had a subjective profit_motive may not be dispositive in determining that she acted negligently klieger v commissioner tcmemo_1992_734 under some circumstances however a taxpayer may avoid liability for the additions to tax for negligence under sec_6653 if reasonable reliance on a competent professional adviser is shown 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 such reliance is not an absolute defense to negligence but is merely a factor to be considered id for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter id stone v commissioner tcmemo_1996_230 reimann v commissioner tcmemo_1996_84 petitioner has failed to introduce any evidence regarding russell's expertise in tax matters that he knew anything about the nontax business aspects of the recycling venture or that he conferred with experts in the field of plastics recycling a taxpayer may not have to investigate every detail of an investment but petitioner failed to investigate any detail of her investment in republic she a college graduate and independent businesswoman failed even to take the most basic step of asking for and reading the pertinent portions of an offering memorandum describing the recycling program instead petitioner chose to invest an amount representing percent of her reported taxable_income in reliance on the advice of a return preparer about whose professional credentials she had no knowledge petitioner's curiosity was apparently not even piqued by her recovery_of her dollar_figure investment and an immediate profit of over dollar_figure considering federal tax deductions and credits no matter what happened to the recycler program as a business a reasonably prudent person would have asked a competent tax adviser if this windfall were not 'too good to be true' see 990_f2d_893 6th cir quoting 92_tc_827 affg donahue v commissioner tcmemo_1991_181 petitioner should have exercised the same standard of care in considering the republic recycling investment as she routinely exercised in her position as a buyer for maas bros and we presume in running her own business based on this record we conclude that petitioner's reliance on the alleged expertise of russell was neither reasonable nor prudent application of sec_6653 and to and petitioner argues that respondent erred in her determination that the addition_to_tax under sec_6653 applies to her underpayments of tax for and because this provision is effective only for returns due after date paragraph of sec_6653 was added to the code by sec_722 of the economic_recovery_tax_act_of_1981 erta publaw_97_34 95_stat_172 the provision was meant to augment the existing negligence_penalty and to encourage accurate and good_faith actions in compliance with tax laws h rept pincite 1981_2_cb_352 erta sec_722 95_stat_342 provides that sec_6653 and shall apply to taxes the last date prescribed for payment of which is after date the last date prescribed for the payment of taxes for petitioner's and calendar years is date and date respectively sec_6072 sec_6151 we find therefore that petitioner's position is correct sec_6653 does not apply to her and tax returns respondent has also asserted that sec_6653 applies to and for taxes due on or before date the addition_to_tax for negligence is found in sec_6653 sec_6653 and new sec_6653 have substantially identical language and provide for an addition_to_tax equal to percent of the underpayment respondent's erroneous citation will not affect our previous determination that petitioner's underpayments of tax for all the years in suit including and were negligent see 93_tc_643 ndollar_figure the application of the sec_6659 addition_to_tax for petitioner alleges that respondent erred in determining an addition_to_tax for the year under sec_6659 because the underpayment_of_tax for that year is less than dollar_figure citing sec_6659 the statutory language is clear subsection d of sec_6659 provides that the section shall not apply if the underpayment attributable to the valuation_overstatement is less than dollar_figure since petitioner's underpayment_of_tax for is less than dollar_figure we find that petitioner is not liable for an addition_to_tax under sec_6659 to reflect the foregoing decision will be entered under rule
